DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Claim Objections
Claim 4 objected to because of the following informalities:  the term “that formed from” should be amended to recite ‘.  Appropriate correction is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.


Claim(s) 1-2, 4-6, and 8-20 is/are rejected under 35 U.S.C. 102(b) as being anticipated by Teague (US 20080194991 A1 – cited in IDS).

For claims 1, 16, and 10 Teague teaches A composite wire [entire disclosure – consider at least preferred embodiments of Figs. 1-5] for use in a medical procedure, [such as a procedure of making a further medical component of the coated (with 28 and 30) device of Teague which is a medical device] consisting of [the following cited components of Teague are present without the additional coatings of 28 and 30 — such as in a step before enclosing over / heat shrinking onto the core assembly a polymeric coating per ¶42 and claims 31 and 43; or, alternately/additionally, before wire 11 and coating 32 are further coextruded / placed in a die to be coated with 28 and 30 per ¶43]: 
an inner element [11] with an inner elongated structure [Fig. 3] having a first outer diameter [Fig. 4] and a first length, [Fig. 3], the first outer diameter of the inner element being uniform along an entirety of the first length of the inner element; [Fig. 3; ¶41];  and
an outer element [32] with an outer elongated structure [Figs. 1-3] formed from a polymer [¶37] and having a second outer diameter [Figs. 3 and 5] and a second length, [Fig. 3], and including a lumen [lumen formed by inner surface of 32 contacting 11  shown in Figs. 3 and 5] extending through an entirety of the second length, [Fig. 3], the lumen having an inner diameter receiving the first outer diameter of the inner element, [i.e., ¶¶36-37 and Fig. 5 where inner diameter of 32 is coextruded to contact outer diameter of 11], the inner diameter of the lumen being about equal to the first outer diameter of the inner element, [Fig. 5], the second length being shorter than the first length, [Fig. 3 where 32 terminates proximally of 11], 
(for claim 16) a tapered region [34] at an end of the outer element
the inner element and the outer element having an assembled relationship in which:
the outer element is secured to the inner element to prevent movement of the outer element along the first length of the inner element; [co-extrusion of 32 with 11 and thereby securely fastened together for joint movement (i.e., no relative movement of 32 along 11)];  
at least a portion of the inner element is exposed laterally beyond an end of the outer element to form at least one reduced section of a composite wire; [Fig. 3];
(for claim 10) an outer diameter of the inner element defining an outer diameter of the at least one reduced section of the composite wire; [i.e., where 11 constitutes an outer diameter of a distal section of the guidewire such as Fig. 3]; and
the outer element forms at least one principal section of the composite wire. [32 can be understood to be a “principal section” of guidewire 20].  [Examiner notes: although the above citations generally refer to the embodiments of Figs. 1-5, consider that the embodiments of Figs. 7-8 are equally applicable (briefly: a constant inner diameter core wire 52 with an outer element 64 the outer element having a reduced section of tapering to section 63)].  

For claims 2, 13, and 19, Teague teaches the inner element is a guide wire. [detailed throughout entire disclosure – see at least ¶¶36-37]. 

For claim 4, Teague teaches The composite wire of claim 2, wherein the guide wire is a standard guide wire formed from a metal, a metal alloy or a polymer. [¶37, ¶41]. 

For claim 5, Teague teaches The composite wire of claim 1, wherein an outer diameter of the inner element defines an outer diameter of the reduced section of the [i.e., where 11 constitutes an outer diameter of a distal section of the guidewire such as Fig. 3].

For claim 6, Teague teaches The composite wire of claim 1, wherein the outer element is made from polyether ether ketone (PEEK).  [¶37]. 

For claims 8, 14, and 20, Teague teaches the second outer diameter defines a principal outer diameter of the composite wire. [the outer diameter of 32 can constitute a “principal outer diameter” (i.e., forming a portion of the cross-section such as shown in Fig. 5)]. 

For claims 9 and 15, Teague teaches a tapered region [34] at an end of the outer element.  [Fig. 3]. 
 
For claims 11 and 17, Teague teaches the inner element has a non-uniform outer diameter. [consider Figs. 7-8 where core 52 (inner element) has a stepped outer diameter formed by layer 61 terminating proximally of end of 52].  

For claims 12 and 18, Teague teaches at least one recess is formed in an outer surface of the inner element. [consider Figs. 7-8 where recess formed by recesses of wrapping 58]. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 3 and 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Teague.

For claims 3 and 7, Teague fails to teach the particularly claimed outer diameter and second outer diameter values.  However, it is noted that Applicant has failed to provide details of criticality or unexpected results in the specification with regard to the particularly claimed diameters.  Therefore, it would have been within the skill of the art, through routine experimentation, to realize the optimum outer diameters (i.e., the outer diameter and second outer diameter claimed ranges)  in order to provide the most useful composite / guide wire.  (“Where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235). 

Response to Arguments
Applicant's arguments filed 1/27/21 have been fully considered but they are not persuasive.

licant argues
    PNG
    media_image1.png
    654
    693
    media_image1.png
    Greyscale

Examiner respectfully disagrees.  Because Teague necessarily teaches the structure(s) of wire 11 and material 32 without coatings 28 and 30 — such as in a step of manufacturing before said coatings are applied (either via heat shrinking per ¶42, ¶50, claim 31, and claim 43; or via co-extrusion per ¶43) — Teague teaches an consisting of the structure of wire 11 and material 32.  The disclosure of Teague does not require coatings 28 and 30 to be innately and/or inherently present in the device of Teague — the device formed only of (i.e., consisting of) wire 11 and material 32 can physically exist in an intermediate manufacturing stage as taught by Teague.  
Pertinent Prior Art
Prior art made of record and not relied upon which is considered pertinent to applicant's disclosure is provided in the Notice of References Cited (form PTO-892) herewith.  

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BENJAMIN S MELHUS whose telephone number is (571)272-5342.  The examiner can normally be reached on Monday - Friday | 9:00 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Chen can be reached on 571-272-3672.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/BENJAMIN S MELHUS/           Examiner, Art Unit 3791